Filed Pursuant to Rule424(b)(3) of the Rules and Regulations Under the Securities Act of 1933 Registration No. 333-126885 PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED SEPTEMBER 30, 2005 $125,000,000 7.375% Convertible Second Lien Notes due 2012 Common Stock We issued $125,000,000 aggregate principal amount of the 7.375%Convertible Second Lien Notes due 2012 in a private placement in December2004.We filed a Registration Statement (No.333-126885) that was declared effective by the Securities and Exchange Commission on September30,2005 to permit (i)the holders of the Convertible Notes to resell their Convertible Notes and 4,968,204shares of our Common Stock issuable upon conversion of their Convertible Notes and (ii)certain affiliated selling stockholders to resell 7,048,205shares of our Common Stock held by them. We have attached to this prospectus supplement, and incorporated by reference into it, our Annual Report on Form 10-K for the fiscal year ended December31,2006. The prospectus, together with this prospectus supplement, the prospectus supplements dated November11,2005, April11,2006, May10,2006, August15,2006 and November16,2006, constitutes the prospectus required to be delivered by Section5(b) of the Securities Act of1933, as amended, with respect to offers and sales of the notes and the common stock.All references in the prospectus to “this prospectus” are hereby amended to read “this prospectus (as supplemented and amended).” The date of this prospectus supplement is March 20, 2007. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 or ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission file number 1-16805 RCN Corporation (Exact name of registrant as specified in charter) Delaware 22-3498533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 196 Van Buren Street, Herndon, VA 20170 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 434-8200 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common stock, par value $0.01 per share (Title of Classes) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): ¨ Large accelerated filer x Accelerated filer ¨ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the outstanding common stock of the Registrant held by non-affiliates as of June 30, 2006 based on the closing price of $24.93 on the NASDAQ was $643,312,742. Shares reported on Schedule 13D or 13G as being beneficially owned by a holder or group of holders who collectively beneficially own 15% or more of the registrant's outstanding common stock have been excluded from such calculation. Such exclusion, however, shall not constitute an admission that such persons possess the power to direct or cause the direction of the management and policies of the registrant. There were 37,671,217 shares of voting common stock with a par value of $0.01 outstanding at March 7, 2007. Indicate by check mark whether the registrant has filed all documents and reports to be filed by section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes x No ¨ DOCUMENTS INCORPORATED BY REFERENCE Portions of our definitive proxy statement for the 2007 Annual Meeting of Stockholders to be held June 5, 2007 (the “2007 Proxy Statement”) are incorporated by reference into Part III hereof. 1 RCN CORPORATION AND SUBSIDIARIES For the year ended December 31, 2006 Table of Contents Page PART I Item 1 Business 4 Item 1A Risk Factors 16 Item 1B Unresolved Staff Comments 19 Item 2 Properties 19 Item 3 Legal Proceedings 19 Item 4 Submission of Matters to a Vote of Security Holders 20 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6 Selected Financial Data 22 Item 7 Management’s Discussion and Analysis of Financial Condition And Results of Operations 23 Item 7A Quantitative and Qualitative Disclosures about Market Risk 36 Item 8 Financial Statements and Supplementary Data 36 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A Controls and Procedures 37 Item 9B Other Information 38 PART III Item 10 Directors and Executive Officers of the Registrant 38 Item 11 Executive Compensation 38 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13 Certain Relationships and Related Transactions 38 Item 14 Principal Accountant’s Fees and Services 38 PART IV Item 15 Exhibits and Financial Statement Schedules S-1 SIGNATURES S-1 INDEX TO EXHIBITS E-1 INDEX TO FINANCIAL STATEMENTS F-1 2 Table of Contents Cautionary Statement Regarding Forward Looking Statements: Our Form 10-K (“Annual Report”) includes certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which reflect the current views of RCN with respect to current events and financial performance. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “intend,” “anticipate,” “believe,” “estimate,” “plan,” “could,” “should,” and “continue” or similar words. These forward-looking statements may also use different phrases. From time to time, RCN Corporation, which we refer to as “we”, “us” or “our” and in some cases, “RCN” or the “Company”, also provides forward-looking statements in other materials RCN releases to the public or files with the United States Securities & Exchange Commission (“SEC”), as well as oral forward-looking statements. You should consult any further disclosures on related subjects in our quarterly reports on Form 10-Q and current reports on Form 8-K filed with the SEC. Such forward-looking statements are and will be subject to many risks, uncertainties and factors relating to our operations and the business environment that may cause our actual results to be materially different from any future results, express or implied, by such forward-looking statements. Factors that could cause our actual results to differ materially from these forward-looking statements include, but are not limited to, the following: • our ability to operate in compliance with the terms of our financing facilities (particularly the financial covenants); • our ability to maintain adequate liquidity and produce sufficient cash flow to fund our capital expenditures; • our ability to attract and retain qualified management and other personnel; • our ability to maintain current price levels; • our ability to acquire new customers and retain existing customers; • changes in the competitive environment in which we operate, including the emergence of new competitors; • changes in government and regulatory policies; • uncertainty relating to economic conditions generally and in particular, affecting the markets in which we operate; • pricing and availability of equipment and programming; • our ability to obtain regulatory approvals and our ability to meet the requirements in our license agreements; • our ability to complete acquisitions or divestitures and to integrate any business or operation acquired; • our ability to enter into strategic alliances or other business relationships; • our ability to overcome significant operating losses; • our ability to continue to reduce our operating costs; • our ability to develop products and services and to penetrate existing and new markets; • technological developments and changes in the industry; and • the risks discussed in “Risk Factors” under Item 1A below. Statements in this Annual Report and the exhibits to this report should be evaluated in light of these important factors. RCN is not obligated to, and undertakes no obligation to, publicly update any forward-looking statement due to actual results, changes in assumptions, new information or as the result of future events. 3 Table of Contents PART I ITEM 1. BUSINESS Introduction RCN is a facilities-based, competitive provider of video, high-speed data and voice services. We provide these services over our own fiber-optic local network to approximately 406,000 residential and small business customers in Boston, New York, eastern Pennsylvania, Washington, D.C., and Chicago. We are one of the largest competitive providers of telecommunications services to residential customers in each of our geographic markets. Our residential network passes approximately 1.3 million homes. Of our 406,000 subscribers, approximately 66% subscribe to two or more of our services, referred to as “bundles”, with the remainder subscribing to only one service. RCN Business Solutions (“RBS”) also provides bulk video, high capacity data and voice services in the same markets discussed above to Fortune 1000 and medium-sized business customers. RCN is a Delaware corporation formed in 1997. Our principal executive office is located at 196 Van Buren Street, Suite 300, Herndon, Virginia 20170 and our telephone number is (703) 434-8200. Available Information and Websites The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to such reports filed with or furnished to the SEC pursuant to Sections 13(a)or 15(d)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) are available free of charge on the SEC’s Web site at www.sec.gov and on our Web site at www.rcn.com as soon as reasonably practicable after such reports are electronically filed with the SEC. The information posted on our Web site is not incorporated into our SEC filings. Key Transactions On March 13, 2007, we completed the sale of our San Francisco, California properties to Astound Broadband LLC, a subsidiary of Wave Broadband LLC ("Wave”) for a purchase price of $45 million in cash, subject to adjustment for changes in working capital items, changes in the number of customers, and pre-closing capital expenditures. Separately, we have decided to exit the Los Angeles, California market during 2007. Our California properties are reflected as discontinued operations in our financial statements. In March 2006, we acquired Consolidated Edison Communications LLC (“CEC”), substantially increasing our fiber assets in the New York City metropolitan area and adding a number of enterprise commercial telecommunications customers. We refer to our commercial telecommunications group, including the operations acquired from CEC, as “RCN Business Solutions”. Also in March 2006, we completed the sale of our interests in Megacable, S.A. de C.V. and Megacable Communicaciones de Mexico S.A. (collectively “Megacable”) for after-tax proceeds of $300 million that we subsequently used to refinance our then-existing indebtedness. In December 2004, we increased our ownership in Starpower Communications, L.L.C. from 50% to 100% by purchasing the 50% interest in Starpower owned by Pepco Holdings, Inc. (“Pepco”) for $29 million. Starpower was formed in 1997 as a joint venture between a subsidiary of RCN and Pepco Communications, L.L.C., a subsidiary of Pepco, to sell video and telecommunications services to residential and commercial customers in Washington D.C. and the surrounding areas in Maryland and Virginia. Starpower is fully consolidated in RCN’s financial statements beginning December 21, 2004, and is accounted for as an equity method investment in periods prior to December 21, 2004. On May 27, 2004, RCN and four of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) and in August 2004, five additional subsidiaries of RCN filed voluntary petitions for reorganization under Chapter 11 (all ten collectively, the “RCN Debtors”). On December 21, 2004 (the “Effective Date”), the RCN Debtors’ joint plan of reorganization (the “Plan”) became effective and the RCN Debtors emerged from Chapter 11 of the Bankruptcy Code. 2006 Highlights Revenue Growth. Revenue increased by 10.4% year-over-year driven largely by an increase in revenue from commercial customers and specifically, the acquisition of CEC. Excluding our commercial business, revenue from our residential and small business customers increased 3.5% in comparison to flat or declining revenue growth over the past several years. The organic growth in our revenue was driven by increased customers, revenue generating units (“RGUs”) and average revenue per customer (“ARPC”) as a result of our sales and marketing initiatives, as well as the introduction of new and improved products. Overall subscribers grew by approximately 6,000 in 2006 and new product connections increased by approximately 26,000. 4 Table of Contents Cost Reductions. Our continued cost reduction initiatives resulted in a decrease in our selling, general and administrative costs (excluding stock-based compensation expense) as a percentage of revenue by over 400 basis points. Key initiatives included the reduction of headcount, reduction of corporate support costs, renegotiation of key vendor relationships, and reduction of real estate property tax and insurance expenses. Asset Portfolio. In March 2006, we completed the sale of our interests in Megacable for net after-tax proceeds of $300 million, which were used to significantly reduce our indebtedness. We also acquired CEC in March 2006 for a total purchase price of $41.4 million including all deal related costs and working capital. In August 2006, we announced the sale of our San Francisco whichclosed on March 13, 2007. We have also decided to exit the Los Angeles, California market. 2007 Strategy Increase Organic Revenue Growth. We will seek to increase organic revenue growth through a series of initiatives: First, we will attempt to grow customers and RGU’s by developing new products and enhancing existing ones, increasing our focus on selling additional products to existing customers, and improving our retention tactics. Second, we anticipate making additional investments to expand our network, increasing homes passed both within and adjacent to our existing licensed footprint. Third, we plan to further enhance the RCN customer experience, through investments and process improvements in service delivery, customer care, and billing. Finally, we will attempt to increase penetration of RCN’s digital tier services, as we enhance the quality of these services, especially Video on Demand, and increase the overall number of digital set-top boxes deployed in our customers’ homes. Continued Margin Expansion. We plan to continue to increase our operating margins through a series of initiatives: First, we plan to drive greater efficiencies in field operations, care, and corporate overhead by redesigning key processes and reducing key volume drivers such as truck rolls and customer calls. Second, we plan to invest capital to drive high-margin revenue growth as well as cost reductions through automation. Finally, we plan to improve the effectiveness of our sales and marketing spending through better use of technology and improved customer segmentation. Evaluate Strategic Acquisitions. We continuously consider strategic merger and acquisition opportunities, and will pursue those that we believe could be accretive in value to RCN’s shareholders. Services We offer video, phone, and Internet products primarily to residential customers and to small businesses. RCN customers can subscribe to a single product in these three categories (a la carte), or customers may choose to bundle multiple services into a single subscription with single billing and a single point of installation and support. Customers who bundle services typically receive those services at a discount to the a la carte price of individual products. Our bundle approach reduces operating costs due to efficiencies in customer care, billing, and support. The penetration of bundled products is approximately 66% of our current customer base. Video Services Our cable television service delivers multiple channels of television programming to subscribers who pay a monthly recurring fee for those services. Television signals are received over-the-air, by fiber-optic transport, or via satellite delivery by antennas, microwave relay stations and satellite earth stations. Cable television systems are generally constructed and operated pursuant to non-exclusive licenses awarded by local and state governmental authorities. We deliver all programming content in digital-only format and also transmit certain channels inanalog format. We recently completed an upgrade to digital simulcast programming in all of our markets, which means that we now simultaneously deliver our basic and expanded basic TV programming content in both analog format as well as digital format. Those customers with a digital set-top box view these programming line-ups through the digital feed, whereas customers without a set-top box are currently able to view the analog format line-up with the cable inserted directly into their cable-ready TV. 5 Table of Contents Our video services include: • Basic Cable and Expanded Basic Cable TV: All of our video customers receive a package of basic programming that generally consists of local broadcast television, local community programming, including governmental and public access, and limited satellite-delivered or non-broadcast channels. The basic channel line-up generally has between 18 and 27 channels and is accessible to customers with or without a digital set-top box. Our expanded basic programming level includes approximately 45 to 60 channels in addition to our basic channel line-up, including many popular cable networks. Both the basic Cable TV line-up and Expanded Basic Cable TV programming is available in a 100% digital viewing format to customers with a digital set-top box. • Digital Cable TV: We provide additional programming content solely to subscribers who obtain a digital set-top box in connection with our services, which includes an interactive program guide and approximately 45 channels of digital music. We also provide specialty tiers, including MiVisión, a line up of programming launched in September of 2006, consisting of up to 30 Spanish language channels. • Premium Channels: We also provide channels including HBO, Showtime, Starz and Cinemax that deliver commercial-free movies, foreign language programming and adult content for an additional monthly fee. • Video on Demand (VOD) and Subscription Video on Demand (SVOD): We offer VOD service in all of our markets allowing our customers to access hundreds of movies and other programming at any time with the ability to pause, fast forward, and rewind. RCN offers pay-per-use VOD movies, free VOD that includes movies and other programming, and adult VOD. RCN also offers SVOD services that are included as part of several of RCN’s service bundles or that can be added for an additional fee. • High Definition Television: HDTV is a digital television service that provides digital cable subscribers with enhanced picture quality relative to that of standard analog and digital television images. • Digital Video Recorder: DVR technology allows our customers to digitally record, store, and play television programs. In addition, DVRs also allow customers to pause and rewind live programming. We offer a dual-tuner DVR and HD set-top box that allows our customers to record one program while watching another. • Pay-Per-View: This service allows customers to receive and pay on a per event basis to view a one-time special sporting event, music concert, or similar event on a commercial-free basis by tuning into a specific activated channel. High-Speed Data Services We offer high-speed data (Internet) services to residential and small business customers at download speeds ranging from 1.5 Mbps to 20 Mbps, depending on the level of service selected. These services include Internet access, email and webmail, web-based services, Internet security services, and web storage services. Through our company website and customer portal, we also offer on-line electronic gaming and music download sites for a monthly subscription fee. Voice Our voice service includes local, regional, long distance, and international telephone services. We offer a full range of calling plans that generally include unlimited local, regional, and long distance calling with a variety of calling features. Our voice features include voicemail, caller identification, call waiting, call forwarding, 3-way calling, 911 access, operator services, and directory assistance. We provide voice services through a traditional, switched platform in most of our markets, although we use our Voice over Internet Protocol, or VoIP, to deliver voice services in certain areas. As a voice provider, we operate as a facilities-based Competitive Local Exchange Carrier (CLEC), meaning that we have independent access to phone numbers, can initiate and terminate calls anywhere in the U.S. or internationally, and provide 911 access to all of our voice customers by means of our traditional circuit-switched communications network. 6 Table of Contents Commercial Services We offer commercial products and services to both carriers and enterprise customers through our RCN Business Solutions group. Carriers include voice carriers, Internet Service Providers (“ISPs”), data transport providers and other data services companies. These carrier customers utilize our services to provide redundancy for their own networks and to develop customer-specific applications. Our enterprise clients are typically in the hospitality, education and financial services industries. We target Fortune 1000 companies and work closely with enterprise clients to develop custom telecommunications solutions that will leverage our network. Our network enters approximately 850 “on-net” commercial buildings and passes within a short distance of approximately 20,000 additional commercial buildings. Our commercial product offerings include metro and intercity SONET and Ethernet based transport services, dark fiber leases, high speed internet access, managed dedicated servers and Web-hosting, bulk and retail video service and long distance and local telephone service. We can also provide services traditionally associated with residential customers to our commercial customers, such as cable television. Overview of the RCN Network Our network supports residential broadband, small business, and business enterprise and carrier network services and applications. Our network is predominantly fiber-based with coaxial local distribution, which provides the basis for the delivery of a wide-range of telecommunication services. Our network supports a robust service offering including analog and digital video, high-speed data, and local and long distance voice services to residential and small business customers. Through our RBS, we also support the delivery of voice, video, and data services to enterprise and carrier customers as well as high-bandwidth digital and Ethernet transport services. Outside Plant Facilities Residential and Small Business Network Our residential and small business outside plant network consists of a hybrid-fiber-coax (HFC) network architecture. Our network serves both suburban single family and metropolitan multiple dwelling unit (MDU) environments, as well as small businesses located in suburban commercial developments, urban office buildings, and stand-alone commercial business locations. The majority of the residential and small business network has been designed and built to support a bandwidth of 860 Megahertz (MHz), and is two-way capable. This bandwidth enables us to offer analog and digital television, high-speed data, and local and long distance voice services to customers over a common network infrastructure. Our network also supports two-way interactive services such as VOD and linear pay-per-view services, and also delivers high-definition video services. The residential and small business network’s common regional backbone signal transport network, used for both digital (video, data and voice) and analog (video) transport, is facilitated over predominantly RCN-owned fiber-optic cable. These regional fiber backbone transport networks allow for the interconnection of our market head-end, Telephone Switching Center and Internet Core Network to the localized service distribution network that is used to deliver services to our customers. In addition to the regional transport networks, we operate a leased east coast backbone network that extends from Boston to Washington, D.C. that provides high capacity transport capabilities between the RCN markets along this corridor. The majority of our residential and small business distribution network was built to include service nodes from which a small number of RCN customers are served. As a result, the fiber cable in an individual service node typically reaches to within 1,000 feet of the customer’s home, and the node service area typically encompasses less than 150 homes. This small node service area combined with the deep fiber architecture provides for better operational performance of our network and also allows for higher bandwidth per home capabilities when compared to the networks of other traditional cable and telecommunication service providers. These network architectural factors also contribute to lower maintenance costs and increased capacity for additional enhanced service offerings. In addition to the deep fiber nature of the distribution network, a high amount of fiber was placed to each node service area, typically a minimum of 12 fibers, but in many cases between 12 -24 fibers per node service area. This high fiber count, along with the deep-fiber architecture, strategically positions RCN to economically upgrade to an all-fiber network at some point in the future if warranted. Video Plant and Equipment Our video head-ends typically consist of optical transmitters, optical receivers, satellite receivers, signal processors, modulators, encoding equipment, digital video transport equipment, network status monitoring and other ancillary equipment used to receive and retransmit. From the head-end, the video signals are transported to secondary hub sites in either digital or analog signal format. Once the signal is received at the secondary hub site, the signal is conditioned, processed and interconnected to the local broadband transport facilities for distribution to the video subscribers. Typically, the video signals are distributed to individual optical nodes or receivers via the same broadband fiber cable used to deliver the data and voice service. The local distribution fiber cable terminates in an optical receiver or fiber node within an individual building or video service area. From the fiber node, coaxial cable and related distribution equipment is used to distribute the video signals to the customer premises. The bandwidth of the video distribution network is predominantly 860 MHz, which in most service areas is capable of supporting between 70 and 90 analog video channels and a substantial number of standard definition and high definition video channels. The distribution plants are designed to be predominantly fiber-based, which increases the capacity, reliability and the quality of the services delivered as compared to traditional cable television distribution architectures. 7 Table of Contents High-Speed Data Plant and Equipment Our primary residential and small business Internet product is a high-speed data connection over our broadband residential and small business network. Our high-speed data connection currently offers download speeds up to a maximum of 20 Mbps to an individual cable modem user. Our residential and small business data network consists of all the networking and computer equipment required to provide full and complete ISP services to both our cable modem and dial-up residential and small business customers. Our network is comprised of core, border and edge routers, servers, switches, and the necessary high-speed transport and interconnection network. We maintain an Internet backbone network that is used to interconnect to both settlement-free and settlement-based carriers. We maintain this backbone network as a means to provide service to our high-speed data customers. We rely on a combination of copyright, trademark and trade secret laws and contractual restrictions to establish and protect our proprietary technology. We have obtained authorization, typically in the form of a license, to distribute third-party software incorporated in our access software product for Microsoft Windows and Macintosh platforms. We plan to maintain or negotiate renewals of existing software licenses and authorizations, and may desire or need to license other applications in the future. Voice Plant and Equipment Our voice network is built with excess capability to meet the anticipated requirements of future subscriber demand. Generally, we maintain a carrier grade voice network that is capable of delivering high quality voice services to residential, small business, enterprise and carrier customers. Fiber-optic backbone facilities using synchronous optical network (“SONET”) transport electronics typically provide interconnection from the RCN local telephony switch to the telephony distribution electronics. Our voice network provides primary line service with full interconnection to the local emergency 911 centers and includes reserve batteries in the network or at the premise to provide backup power in the event of a commercial power outage. In certain markets, we use a “digital phone” architecture that transmits data signals over our broadband network between the customer premise and a RCN circuit switch. Sometimes referred to as “last mile” Voice over Internet Protocol or VoIP, we may deploy this architecture to new and current RCN service areas where the economic and business needs are appropriate. RCN Business Solutions Network RCN’s Business Solutions network is a predominately fiber-based, highly redundant, survivable network optimized to deliver carrier grade telecommunications services to enterprise and carrier customers. RCN Business Solutions provides highly reliable TDM and Ethernet transport services and a variety of voice, video and data products and services targeted to meet the needs of the business and carrier communities. The fiber-optic cable that is the basis of the RCN Business Solutions Network is either wholly-owned by RCN or leased from a third party provider. In several of our markets, particularly New York, the majority ofour commercial fiber cable deployed is placed in entirely separate conduit facilities from those of the incumbent service providers, which is a major differentiator and selling point of the RCN Business Solutions network. In other cases,we utilize the rights-of-way provided by incumbent telecommunications and electric providers, or its own facilities in public rights-of-way. Customer Service Customer service is an essential element of our business. We have multiple internal call centers, supplemented by key outsourcing partners. We also provide certain customer service functions via the Internet. While RCN currently enjoys certain benefits from using a single integrated billing and customer care system, we plan to deploy process and technology enhancements during 2007 and beyond to improve the quality and efficiency of our customer care operations. Sales and Marketing We sell our products through a variety of channels, including inbound and outbound telesales, which accounts for the majority of our sales, as well as local direct sales representatives, and to a lesser extent customer care representatives. We use highly targeted marketing techniques to generate interest in our products, including direct mail, which accounts for the majority of our marketing spend, radio,and print advertising.We also use search engine marketing and customer referrals to market our products. Since our serviceable area is typically smaller than the overall media footprint in the metro markets we serve, we tend to focus more on direct mail and other targeted local tactics vs. broader sources of media such as radio, print, and television. 8 Table of Contents Pricing of Our Products and Services Our revenues are generated principally from the monthly fees paid by our customers for services we offer. We price our services to promote sales of bundled packages, primarily through volume discounts and other bundling promotions. We also sell individual services at prices that are generally competitive to those of the incumbent providers. Our prices vary based on the level of service the customer chooses. An installation fee, which is typically waived for a bundled installation, is charged to new and reconnected customers. We also charge monthly fees for cable customer premise equipment. Programming Programming is an important component of delivering video service. We believe that offering a wide variety of programming is an important factor that influences a customer’s decision to subscribe to and retain our cable television services. We purchase programming content from a number of suppliers and our programming contracts generally continue for a fixed period of time and are subject to negotiated renewal. We generally pay programming suppliers a monthly license fee based on the number of customers to whom RCN makes such programming available. Such license fees generally include discounts based on the number of our customers and negotiated placement of a programming service in our channel line-up. Some program suppliers offer financial incentives to support the launch of a channel and/or ongoing marketing efforts. For shopping channels, we receive a percentage of the amount our customers spend on home shopping purchases. In general, rates for programming vary by the number of subscribers, with large cable system operators receiving greater volume discounts than smaller operators. In an effort to achieve greater purchasing power, we purchase some of our programming content through the National Cable Television Co-op (“NCTC”), a cooperative buying organization that provides volume discounts to its members on programming purchased through the NCTC. The remainder of our programming is the result of direct agreements with the programmers. Our cable programming costs have increased, in every year we have operated and we expect them to continue to increase due to a variety of factors, including annual increases required under existing contracts. Competition We compete with a wide range of service providers in each market, including incumbent local telephone carriers (“ILECs”), incumbent multiple system cable operators (“ MSOs”), , Direct Broadcast Satellite (“DBS”) providers, interexchange carriers (“IXCs”), and ISPs. These companies are our primary competition in the delivery of “last mile” connections for video, data and voice services. We also compete with mobile wireless service providers to the extent that customers abandon wire line voice services to their homes in favor of cellular phones. In addition, new products and technologies such as VOIP, fiber to the home, and IPTV are beginning to have some impact in the marketplace. For example, products delivered to a subscriber’s home via fiber are becoming more available in certain of our markets, and these products offer technological advantages to our products and those of other cable providers because they enable the delivery of applications and services that consume larger amounts of network capacity, such as HDTV and interactive applications. In addition, while IPTV has not yet developed to the point that it can be deployed in large scale, IPTV technology would enable entrants to compete with us by delivering video signals over less robust network architectures than our own, such as copper-based telephone infrastructure characteristic of many of the incumbent telephone companies. In both cases, we anticipate that the growth and development of such technologies will increase competition for many of our highest-value customers who purchase bundled products from us. Video Our video service competes in each of our markets with incumbent MSOs and a variety of other methods of receiving and distributing television signal, including DBS providers, interactive online computer services, wireless and other emerging mobile technologies that provide for the distribution and viewing of video programming, and home video products. In addition, certain traditional telecommunications companies provide, or have announced plans to provide, video services within their telephone service areas through a variety of methods, including cable networks, fiber-optic networks, satellite program distribution, and wireless transmission facilities. Data We compete with ILECs, MSOs, other competitive cable providers, and both fixed wireless and mobile wireless Internet providers with respect to our high-speed Internet services. In certain areas, CLECs are also starting to penetrate this market with facilities-based high-speed Internet services. Other competitors to RCN’s high speed Internet services include local, regional and national ISPs who offer service using the facilities of other companies such as CLECs and ILECs. While we believe that competition for high-speed data services will intensify in the future, we believe that the market for high-speed data services will continue to grow more quickly over the short to medium term, including adoption of VoIP technologies, than the markets for our other products, providing us with ongoing growth opportunities for sale of our broadband data services. Voice We compete with the ILECs for the provision of voice services, as well as other CLECs and long distance service providers. Other local and long distance voice services competitors include MSO’s who are entering the voice market in some locations, wireless service providers, and VoIP providers. We believe that the market for voice services will continue to face competitive pressure in the future as VoIP services and cellular technology is adopted more widely by consumers. We anticipate that we will continue to offer traditional switch-based telephony services for the foreseeable future, however, we are evaluating opportunities to incorporate VoIP and mobile wireless solutions into our product portfolio to reflect changing market trends. 9 Table of Contents Employees As of December 31, 2006, RCN had approximately 1,800 employees, substantially all of which are full-time. None of the employees are covered by a collective bargaining agreement. Licenses As of December 31, 2006, we had approximately 132 cable franchises and open video system (“OVS”) agreements, permits and similar authorizations (“Franchise Agreements”) issued by local and state governmental authorities. Each such Franchise Agreement is awarded by a governmental authority. Most Franchise Agreements require us to pay the granting authority a fee of up to 5.0% of our gross cable service revenues earned in the franchised territory. We are entitled to and generally pass this fee through to our customers. We are also obligated to pay contributions in support of public, educational and governmental (“PEG”) channels that match those provided by our incumbent cable operator competitors. These contributions (“PEG Fees”) are most often based on a percent of our gross revenues and are in the range of 1% to 3% percent of gross cable service revenues earned in the franchised territory, but can also be based on a “per subscriber” fee and include “in kind” services and facilities such as the dedication of fiber facilities for use by the franchise authority and other PEG entities. Prior to the scheduled expiration of most Franchise Agreements, we initiate renewal proceedings with the granting authorities. The Cable Television Consumer Protection and Competition Act of 1992 (the “1992 Cable Act”) provides for a license renewal process in which granting authorities may not unreasonably withhold cable franchise renewals, and our OVS authorization is issued by the Federal Communications Commission (“FCC”), which would provide a forum for appeal if a local franchise authority (“LFA”) were to unreasonably withhold a renewal of an OVS agreement. Historically, we have been able to renew our Franchise Agreements without incurring significant costs, although any particular Franchise Agreement may not be renewable on commercially favorable terms or otherwise. We also hold a number of other licenses from the FCC and from the state public utility commissions (“PUCs”) in the states where we offer telephone services. Our FCC licenses include non-exclusive authorizations to provide interstate long distance and international telephone service in all of its service areas, certain earth station radio licenses pursuant to which we operate our cable head-end equipment, and certain radio licenses needed to provide our wireless video services in New York City. In addition, we hold OVS certificates issued by the FCC for each of the jurisdictions in which we offer OVS service. The state PUCs have jurisdiction over the intrastate local and long distance telephone services we offer, and we have obtained the necessary certificate of public convenience and necessity or similar authorization from the state PUCs in each of the states where we operate. Regulation Overview Telecommunications and cable television operators are subject to extensive regulation by theFCC, state PUCs, and
